Citation Nr: 1813316	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.   14-27 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for right elbow degenerative arthritis.

2.  Entitlement to service connection for left elbow strain/sprain.

3.  Entitlement to service connection for right knee degenerative arthritis.

4.  Entitlement to service connection for left knee degenerative arthritis. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran had active duty from November 1988 to March 1992.  

These matters come before the Board of Veterans Appeals (Board) from August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In September 2017, the Veteran and her husband testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.   


FINDINGS OF FACT

1.  The symptoms of the Veteran's right elbow degenerative osteoarthritis were chronic in service and continuous since service separation; there is a current diagnosis of degenerative osteoarthritis of the right elbow. 

2.  There is credible and competent evidence from the Veteran that the symptoms of left elbow strain/sprain manifested to a compensable degree within one year of discharge from service.  

3.  The symptoms of the Veteran's right knee degenerative osteoarthritis were chronic in service and continuous since service separation; there is a current diagnosis of degenerative osteoarthritis of the right knee.

4.  The symptoms of the Veteran's left knee degenerative osteoarthritis were chronic in service and continuous since service separation; there is a current diagnosis of degenerative osteoarthritis of the left knee.
CONCLUSIONS OF LAW

1.  The criteria for service connection for right elbow arthritis have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) (2017).

2.  The criteria for service connection for left elbow strain/sprain are met.  38 U.S.C. §§ 1110, 1131, 1117 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3, 309, 3.317 (2017).

3.  The criteria for service connection for right knee degenerative arthritis have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) (2017).

4.  The criteria for service connection for left knee degenerative arthritis have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations obligate VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). VA provided requisite notice to the Veteran in March 2010 correspondence.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C. § 5103A (2012) and 38 C.F.R. § 3.159 (c) (2017).  All identified and available service and post-service treatment records have been secured.

As outlined below, the Veteran was afforded VA examinations in connection with the Veteran's claim.  When taken together, review of these examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports taken together are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr, 21 Vet. App. 303, 312. 

The Board finds the duties to notify and assist have been met.

II.  Legal Criteria 

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).

In order to establish service connection for the claimed disorder, there must be 
 (1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For chronic diseases listed in 38 C.F.R. § 3.309 (a), which include arthritis, service connection will be presumed under 38 C.F.R. § 3.303 (b) where there are either chronic symptoms shown in service or continuous symptoms since service.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303 (b). 

Service connection also may be granted on a presumptive basis for certain chronic diseases, such as arthritis, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C. § 1112; 38 C.F.R. § 3.307 (a) (3), 3.309(a).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

A.  Right and Left Elbow 

The Veteran contends that his right and left elbow condition is related to his automobile accident he was involved in 1989 during service.  

The Veteran service treatment records (STRs) reflect that the Veteran was involved in an automobile accident in 1989.  A January 1989 service treatment record documents that, the Veteran was involved in an automobile accident.  The Veteran had multiple lacerations on his skull, hands, and bilateral knees. 

After service, treatment records demonstrated that the Veteran sought and received treatment for complaints related to his bilateral elbow condition.  For example the April 2010 VA examination report, documents that Veteran reported that he had bilateral elbow pain since his 1989 automobile accident.  

On July 2014 VA Form 9, the Veteran wrote that he was involved in a motor vehicle accident in January 1989.  He wrote that he felt the VA failed to consider whether the injuries he sustained from his accident were related to the conditions he had now with his bilateral knees and bilateral elbows.  He reported that he had pain and weakness in his knees and elbows since then.  

The Veteran was afforded a VA examination in April 2010.  The Veteran attributed his bilateral elbow pain to his MVA accident in 1989.  The Veteran was diagnosed with degenerative arthritis in the right elbow and left elbow strain.  The examiner reviewed the C-File and medical records.  The examiner noted that the Veteran was involved in an accident on January 1989.  The examiner commented that the Veteran complained that he had joint pain in his elbows, knees, and ankles.  The examiner opined that that Veteran's right elbow degenerative arthritis and left elbow strain/sprain was less likely than not caused by his military service.  The examiner commented that the Veteran's arthritis was not related to service, but due to the aging process.

In September 2017, the Veteran testified that he was involved in a car accident while in-service.  The Veteran stated that during the accident he hurt his knees, elbows, and suffered a concussion.  After the accident, he was placed on light duty.  The Veteran felt that his accident caused the advancement and acceleration of his arthritis.  He testified that he experienced the same kind of pain from his accident still presently.  He felt that his pain continued to get worse since that accident.

The Board has considered the opinions provided by the VA examiner in April 2010.  The Board finds that the April 2010 VA examiner's negative opinion has minimal probative value.  The examiner did not address the Veteran's contentions that his 1989 automobile accident caused his condition.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304.  As previously, noted, service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  See 38 C.F.R. § 3.303(d).  

The Veteran has claimed a continuity of symptomatology with regard to his bilateral elbow condition since service.  Having carefully considered the Veteran's claim in light of the evidence of record and the applicable law, the Board concludes that, resolving any doubt in the favor of the Veteran, the evidence supports the finding that the current right elbow degenerative arthritis and left elbow sprain/strain were manifested to a compensable degree within one year after discharge from service and service connection is warranted.  The Board finds that the Veteran has credibly stated that he experienced pain ever since in 1989 automobile accident.  The private medical records, VA examination reports, the Veteran lay statements, and the Veteran's September 2017 testimony show consistent reports that he experienced pain and trouble with his bilateral elbow condition since his 1989 automobile accident.    

Again, the Board finds the Veteran's statements to be credible.  The Veteran is competent to report what occurred in service because his statements regard his first-hand knowledge of a factual matter.  Accordingly, as there is evidence of an injury to the Veteran's right and left elbow condition in service and lay evidence of continuity of right and left elbow condition after discharge, as well as a current diagnosis of degenerative arthritis of the right elbow and left elbow strain/sprain, service connection is warranted.  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013). 

B.  Right and Left degenerative Arthritis

The Veteran contends that his right and left knee condition is related to his automobile accident he was involved in 1989 during service

The Veteran STRs reflect that the Veteran was involved in an automobile accident in 1989.  A January 1989 service treatment record documents that, the Veteran was involved in an automobile accident.  The Veteran had multiple lacerations on his skull, hands, and bilateral knees.  The examiner commented that the Veteran had bilateral knee and ankle problems. 

After service, treatment records demonstrated that the Veteran sought and received treatment for complaints related to his right and left knee condition.  For example the April 2010 VA examination report, documents that Veteran reported that he had knee pain and problems since his 1989 automobile accident.  Also, in the January 2013 VA Posttraumatic stress disorder examination he reported that while he was in service he was in an automobile accident.  He indicated that he had problems with his knees since the accident.  

On July 2014 VA Form 9, the Veteran wrote that he was involved in a motor vehicle accident in January 1989.  He felt the VA failed to consider whether the injuries he sustained from his accident were related to the conditions he had now with his bilateral knees and bilateral elbows.  He reported that he had pain and weakness in his knees and elbows since then.  

The Veteran was afforded a VA examination in April 2010.  The Veteran attributed his right and left knee conditions to his MVA accident in 1989.  The Veteran reported that his bilateral knee pains bothered him since the accident and continued to bother him presently.  The Veteran was diagnosed with degenerative arthritis in the right and left knee.  The examiner reviewed the C-File and medical records.  The examiner noted that the Veteran was involved in an accident on January 1989.  A January 1989 ER progress note indicated that the Veteran hit a tree and was walking at the scene.  The Veteran was a forklift driver and worked ten-hour days.  The examiner noted that the Veteran reported that he had joint pain in his elbows, knees, and ankles.  The examiner opined that that Veteran's right elbow degenerative arthritis and left elbow strain/sprain was less likely than not caused by his military service.  The examiner commented that the Veteran's arthritis was not related to service, but due to the aging process.

In September 2017, the Veteran testified that he was involved in a car accident while in-service.  He indicated that during the accident he hurt his knees, elbows, and suffered from a concussion.  After the accident, he was placed on light duty.  He indicated that he never had any X-rays done, but was provided Motrin for the pain.  The Veteran testified that he now wore knee straps to keep his pain at a minimum.  The Veteran reported that he had used the knee straps since he was out of the service.  The Veteran testified that he was diagnosed with arthritis in his early 40's.  The Veteran testified that he had pain and symptoms since his automobile accident.  The Veteran stated that his pain was getting worse.

The Board has considered the opinions provided by the VA examiner in April 2010.  The Board finds that the April 2010 VA examiner's negative opinion has minimal probative value.  The examiner did not address the Veteran's contentions that his 1989 automobile accident caused his current condition and he had continued symptoms since then.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304.  As previously, noted, service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  See 38 C.F.R. § 3.303(d).  

The Veteran has claimed a continuity of symptomatology with regard to his right and left knee condition since service.  Having carefully considered the Veteran's claim in light of the evidence of record and the applicable law, the Board concludes that, resolving any doubt in the favor of the Veteran, the evidence supports the finding that the current right and left knee degenerative arthritis and were manifested to a compensable degree within one year after discharge from service and service connection is warranted.  The Board finds that the Veteran has credibly stated that he experienced pain ever since in 1989 automobile accident.  The private medical records, VA examination reports, the Veteran lay statements, and the Veteran's September 2017 testimony show consistent reports that he experienced pain and trouble with his right and left knee condition since his 1989 automobile accident. 

As outlined above the Board finds that the Veteran has competently and credibly reported a continuity of symptomatology since service in regard to his right and left knee condition.  The April 2010 VA examiner rendered a diagnosis of degenerative arthritis in the right and left knee.  Arthritis is subject to presumptive service connection.  Applying the presumption regarding chronic diseases discussed above, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for right and left knee degenerative arthritis.   

Again, the Board finds the Veteran's statements to be credible.  The Veteran is competent to report what occurred in service because his statements regard his first-hand knowledge of a factual matter.  Accordingly, as there is evidence of an injury to the Veteran's right and left knee condition in service and lay evidence of continuity of right and left knee condition after discharge, as well as a current diagnosis of degenerative arthritis of the right and left knee, service connection is warranted.  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013). 

	(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to service connection for right elbow degenerative arthritis is granted.

Entitlement to service connection for left elbow strain/sprain is granted.

Entitlement to service connection for right knee degenerative arthritis is granted.

Entitlement to service connection for left knee degenerative arthritis is granted. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


